Order and judgment unanimously affirmed with costs. Memorandum: Defendants appeal from an order which granted plaintiff’s motion for summary judgment by declaring that defendants have no contractual right to purchase the subject real property, dismissing defendants’ counterclaims for specific performance and/or damages for breach of alleged agreements for the purchase of such property, and canceling the notice of pendency filed by defendants. The primary issue on appeal is whether the parties entered into an agreement for the purchase of the subject premises. Defen*990dants allege that there was a January 24, 1989 agreement for the sale of the property for $3,600,000 and a January 27, 1989 agreement for sale of the property for $2,075,000.
We conclude that no contract was formed on January 24. An offer which specifies its duration automatically terminates by the lapse of the time specified therein. Defendants’ purported acceptance was ineffective to form an agreement under the $3,600,000 format because, under the terms of the December 9 agreement as modified by the January 13 agreement, plaintiff’s offer to sell on those terms had expired on January 20.
We also conclude that no agreement was formed on January 27 under the $2,075,000 format. By the terms of plaintiff’s January 25 written offer, defendants had until January 26 to obtain a financially responsible partner who was both acceptable to plaintiff and committed to the venture, and had until January 27 to complete the deal by signing the draft agreements and remitting the down payment. Defendants failed to comply with those requirements by the deadline, and thus the offer expired. The record does not indicate that defendants ever obtained a firm commitment from any entity to act as their joint venturer, nor that defendants ever informed plaintiff that they had a committed partner. Moreover, defendants failed to comply with the requirement that they sign the agreements and remit the down payment by January 27. (Appeal from order and judgment of Supreme Court, Niagara County, Fallon, J. — summary judgment.) Present — Dillon, P. J., Callahan, Doerr, Denman and Lowery, JJ.